Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 6, 2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed February 6, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01154-CV
____________
 
IN RE SUZANNE C. SAPERSTEIN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On November 16, 2006, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2005); see also Tex. R. App. P. 52.  
Relator has not established that she is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
/s/        Charles Seymore
Justice
 
Petition Denied
and Memorandum Opinion filed February 6, 2006.
Panel consists of
Justices Hudson, Frost, and Seymore (Frost, J. dissents and would conditionally
grant the petition for writ of mandamus. relief).